Title: To Thomas Jefferson from George Wythe, 28 October 1776
From: Wythe, George
To: Jefferson, Thomas


                    
                        GW to T.J.
                        Philadelphia 28 Oct 1776
                    
                    Your letter of the 18th instant, by some accident or other, did not come to hand before it was too late to answer it by this days post. Make use of the house and furniture. I shall be happy if any thing of mine can contribute to make your and Mrs. Jefferson’s residence in Williamsburg comfortable. Adieu.
                